DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 29 July 2022, with respect to the non-statutory double-patenting rejections of claims 21-38 and 40 and the objection to claim 39 have been fully considered and are persuasive.  The non-statutory double-patenting rejections of claims 21-38 and 40 and the objection to claim 39 have been withdrawn.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 22 June 2022, 18 July 2022, and 29 July 2022 have been considered by Examiner.  Annotated copies are included herewith.

Allowable Subject Matter
4.	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer of 29 July 2022 is approved; therefore, the non-statutory double-patenting rejections of claims 21-38 and 40 are withdrawn.  An updated search of the prior art does not reveal any additional references which fully teach any of the presently pending claims, either in a single reference or in an obvious combination of references.  Thus, claims 21-40 distinguish over the prior art for the reasons set forth on page 5 of the Office Action entered 29 April 2022.  Since claims 21-40 each distinguish over the prior art and there are no outstanding grounds of rejection or objection, claims 21-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616